DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10,461,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over  in view of  Chen (US 7,151,356) in view of  Farrar et al. (US 7,563,130), hereinafter Farrar.
As to claim 1, Chen discloses in figures 2 and 4 (see below)

    PNG
    media_image1.png
    353
    728
    media_image1.png
    Greyscale

         A mobile device charger [charger 10; see above and figure 4 of Chen] an enclosure [figure 1; housing 18; see Col. 7, lines 40-55]  with an electrical plug [plug 14; see figure above];
        an AC/DC converter [see figure above; element (30); figure 6 of Chen] circuit; and
       a retractable cable [cable 12l retractable cord; see Col.8, lines 1-5] having a charging connector with a metal tip configured for insertion into a mobile device in order to charge the mobile device [ the charger cable (13) is retractable and the tip (16) is used for charging electronic device; see Col. 7, lines 48-5, Col. 8, lines 18-20, lines 39-44], wherein the cable is configured to be extended from the enclosure in an extended configuration while in use and retracted into the enclosure in a retracted configuration for storage [see Col. 8, lines 1-5]; and 
                Chen doesn’t disclose explicitly, wherein the charging connector and metal tip are located in an indentation in the enclosure when the cable is in the retracted configuration.
            However,  Farrar discloses in figures 1-16, the charging connector [the cable] and metal tip [the plug (80)]  are located in an indentation in the enclosure when the cable is in the retracted 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen’s apparatus and provide foldable plug as taught by Farrar in order to minimize the overall volume of the charger.
As to claim 15, Farrar discloses in figures 1-16, wherein the electrical plug is a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet [plug 80; see figures 4 and 15-16; noted that the plugs (80) extended outward and fold inside; Col. 4, lines 44-67 and Col. 5, lines 7-30].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen’s apparatus and provide foldable plug as taught by Farrar in order to minimize the overall volume of the charger.
       As to claim 19, Chen discloses in figure 1, having an internal battery [battery 36].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen  in views of Farrar, and Harris (US 2014/0126230).
As to claim 16, Harris discloses in figure 2, with a pawl [19] which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl [see  para. 0036].
It would have been obvious to person having ordinary skill in the art at the time the invention was made to use pawl device in Chen’s apparatus as taught by Harris in order to easily release and retract charging cable.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in views of Farrar, and CN20308619, hereinafter 189’.
               As to claim 17, Chen discloses all of the claim limitations except, having a cylindrical shape.
         189’ discloses in figure 1 (shown below); a charger with cylindrical shape [see abstract].
    
    PNG
    media_image2.png
    682
    600
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charger shape of Chen to have cylindrical shape as taught by 189’ in order to easily carry the charger and to store in a desire place. 
          As to claim 18, 189’ discloses in figure above, a mobile device charger according to claim 13 having rounded corners [see figure above].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view  of Liao (US 2003/0117104).
As to claim 20, Liao discloses in figure 1, having a clip attached to the charger via a chain connected on one end to the clip and on the other end to the connector in the enclosure [set Claim 5].
It would have been obvious to person having ordinary skill in the art at the time the invention was made to add clip means in Chen’s apparatus as taught by Liao in order to attaching the charger a user preference location such as a table , a car or similar objects.
Response to Arguments
Applicant's arguments filed 08/06/2020  have been fully considered but they are not persuasive.
            Applicant argues that neither Chen nor Farrar discloses “the charging connector and metal tip are located in an indention in the enclosure when the cable is in the retracted configuration”. 
At the outset, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
        Further, Examiner disagrees with the above assertion, Farrar discloses indentation for the retracted metal tip. According to Farrar discloses in figures 1-16, the charging connector [the cable] and metal tip [the plug (80)] are located in an indentation in the enclosure when the cable is in the retracted configuration. The  plugs (80) extended outward and fold inside [see also  Col. 4, lines 44-67 and Col. 5, lines 7-30].
             Regarding the news recitation “—a metal tip configured for insertion into a mobile device in order to charge the mobile device.”
           Examiner would like to point out that the added limitation is disclosed by Chen. 
.
Allowable Subject Matter
Claims 1-12 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859